DAVIDSON, Judge.
Unlawfully selling whiskey in a dry area is the offense; the punishment, a fine of $100 and 30 days in jail.
The statement of facts in this case was not filed until 116 days after the date of notice of appeal.
Appellant insists that the filing was within the time which the trial court had permitted the statement of facts to be filed, by extension granted.
The trial court is powerless to extend the time for filing a statement of facts beyond the ninety-day period provided for *594in Art. 759a, Vernon’s C.C.P. Davila v. State, 155 Texas Cr. R. 599, 237 S.W. 2d 993.
In the absence of a statement of facts, we cannot appraise the bills of exception appearing in the record.
The judgment is affirmed.